Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Referring to claim 1, and consequently claims 2-8, the prior art does not teach or fairly suggest in response to the acquired second level signal not being able to be identified, restart a display device; and the processor is further configured to determine whether the second level signal is able to be identified again during or after the restart process of the display device, in response to the second level signal being able to be identified and the identified second level signal being different from the first signal level, determine that no software fault existing in the processor of the display device, and restart the display device, in the scope and context of claim 1.
Referring to claims 9-17, see claims 1-8 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US2003/0163765, see abstract

US20070073978, see paragraph 7
US20070074015, see abstract
US20140047299, see abstract
US20150317198, see paragraph 8
US20150370624, see paragraph 103
US5603038, see line 35 of column 43
US5627964, see abstract
US6453430, see abstract 
US7197666, see abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GABRIEL CHU/Primary Examiner, Art Unit 2114